Citation Nr: 0738654	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  96-03 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for scoliosis 
with recurrent lumbar strain, evaluated as 10 percent 
disabling prior to April 4, 2001, and 20 percent disabling 
from April 4, 2001.

2.  Entitlement to a higher initial evaluation for bilateral 
fibrocystic breast disease, evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1987.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and December 1996 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas granted the veteran 
service connection for fibrocystic breast disease, bilateral, 
and scoliosis with recurrent lumbar strain and assigned these 
disabilities initial noncompensable and 10 percent 
evaluations, respectively.  

The veteran testified in support of these claims at a hearing 
held at the RO, before the Board, in September 1997.  
Thereafter, in a decision dated in June 2002, the RO 
increased the evaluation assigned the veteran's bilateral 
fibrocystic breast disease to 10 percent.   

The veteran then appealed the Board's June 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2003, based on a Joint Motion For Remand 
(joint motion), the Court vacated that part of the Board's 
decision denying an initial evaluation in excess of 10 
percent for bilateral fibrocystic breast disease and remanded 
the matter to the Board for readjudication consistent with 
the joint motion.  

In November 2003 and April 2006, the Board in turn remanded 
this claim as well as the claim for a higher initial 
evaluation for a low back disability to the RO for additional 
action.  While these claims were first in remand status, in a 
rating decision dated in December 2005, the RO increased the 
initial evaluation assigned the veteran's low back disability 
to 20 percent, effective from April 4, 2001.  

For the reasons that follow, the Board again REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran claims entitlement to higher initial evaluations 
for a low back disorder and bilateral fibrocystic breast 
disease.  Additional action is necessary before the Board 
decides these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet provided 
the veteran adequate assistance with regard to her claims 
such that any decision to proceed in adjudicating them would 
prejudice the veteran in the disposition thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
RO afforded the veteran multiple VA examinations during the 
course of this appeal.  However, as the veteran's 
representative points out in an Appellant's Post-Remand Brief 
dated in October 2007, the reports of these examinations are 
inadequate to decide the veteran's claims.  More 
specifically, therein, the one VA examiner who addressed 
whether the veteran's cervical spine disability was part of 
her service-connected low back disability did not provide 
rationale for his conclusion.  Rather, he summarily ruled out 
such a relationship.  

In addition, the most recent VA examiners who evaluated the 
veteran in April and May 2007 did not address all of the 
matters raised by the Board in its April 2006 Remand.  For 
instance, one noted discomfort in the veteran's sciatic notch 
area and diagnosed the veteran with degenerative disc disease 
of the low back, but did not, as requested, offer an opinion 
as to whether the veteran had leg symptomatology secondary to 
her service-connected low back disability.  That examiner 
also did not, as requested, offer opinions as to whether the 
veteran had head and thoracic spine disorders that were 
related her service-connected low back disability and whether 
she had a psychological disorder that was secondary to her 
service-connected bilateral breast disorder.  Additional 
medical inquiry is necessary to respond to the veteran's 
assertions in this regard.  

Finally, in its April 2006 Remand, the Board instructed the 
RO to take certain action following completion of the 
requested development, which it failed to do.  More 
specifically, the Board instructed the RO to determine 
whether, under 38 C.F.R. § 4.25, the veteran was entitled to 
separate evaluations for symptomatology of each breast.  The 
Board requested such action based on a request of the parties 
to this appeal.  In their joint motion, noted above, they 
point out the appropriateness of such consideration.  

Since appealing the claim for a higher initial evaluation for 
bilateral fibrocystic breast disease, the veteran has 
asserted that VA should also consider whether she is entitled 
to a grant of that benefit on an extraschedular basis.  She 
bases this assertion on the fact that the RO has rated this 
disability pursuant to the criteria for rating skin 
disabilities, including scars.  Allegedly, her disability 
involves not only tender and painful skin, but breast 
sensitivity, psychological distress and impairment of her 
ability to exercise.  The RO has not yet considered this 
assertion in the first instance. 

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Transfer the veteran's claims file to 
the VA examiner who evaluated the 
veteran's spine in April 2007.  Ask the 
examiner to review the file and confirm 
in his written report that he did so.  If 
that examiner is no longer available, 
another examiner should be asked to 
review the claim.  Following such review, 
the examiner should: 

a) provide detailed rationale, with 
specific references to the record, 
for his opinion that the veteran's 
cervical spine disability is not 
related to her service-connected low 
back disability; 

b) offer opinions substantiated with 
detailed rationale, with specific 
references to the record, regarding 
whether the veteran has leg 
symptomatology and/or head and 
thoracic spine disabilities that are 
related to, or part of, her service-
connected low back disability;

c) characterize any limitation of 
motion of the veteran's lumbar spine 
as slight, moderate or severe; and 

d) characterize the veteran's disc 
disease as mild, moderate, severe or 
pronounced.  

2.  Transfer the veteran's claims file to 
the VA examiner who evaluated the 
veteran's breasts in May 2007.  Ask the 
examiner to review the file and confirm 
in her written report that she did so.  
If the examiner who examined the veteran 
is no longer available, another examiner 
should be asked to review the claim.  
Following such review, the examiner 
should: 

a) offer an opinion regarding 
whether the veteran has 
psychological symptomatology that is 
related to, or part of, her service-
connected low back disability; and

b) substantiate the opinion with 
detailed rationale and specific 
references to the record.

3.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  In considering the 
veteran's claim for a higher initial 
evaluation for bilateral fibrocystic 
breast disease, determine whether, under 
38 C.F.R. § 4.25, the veteran is entitled 
to separate evaluations for symptomatology 
of each breast.  Also consider whether she 
is entitled to a grant of that benefit on 
an extraschedular basis.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


